Morris E. Spector, J.
The petitioners herein have been served with subpoenas to appear and testify before the respondent. They have appeared and testified in private on several occasions. They are now being called to testify in public. On this application, the subpoenas are sought to be quashed on the ground, that they exceed the powers of the respondent as this is merely a public review and repetition of the evidence previously obtained in private, that respondent has no power to hold public hearings and the purpose is to subject the petitioners to public disgrace, humiliation, hate and scorn. This court has no difficulty with the right of the respondent to conduct this investigation. Subdivision 11 of article IV of the Waterfront Commission Act (L. 1953, ch. 882) gives ample power. However, with regard to the right of the respondent to conduct the investigation in public, the matter is not as clear. There is no explicit power given to it to do so. Nevertheless, the court believes, that there is necessarily implied, in the power to investigate, the right to hold the investigation in public. Hearings, of administrative bodies, as opposed to investigations are usually open to the public. ‘ ‘ Investigations are usually, and may properly be, held in private ”. (73 C. J. S., Public Administrative Bodies and Procedure, § 82.) However, in the absence of words in a statute prescribing the manner in which investigations are to be held by an administrative agency, the form of the investigation is left to the discretion of the agency. (Bowles v. Baer, 142 F. 2d 787, 789; Securities & Exch. Comm. v. Harrison, 80 F. Supp. 226, 229.) Investigations should not be conducted so that harmful publicity is used in lieu of the sanctions provided by law. The petitioners have failed to show that such is the case here. Nor will the court, at this stage of this proceeding, with nothing more before it, hold that this responsible administrative body is pursuing this course of investigation merely to subject these petitioners to public disgrace, humiliation, scorn or hate. Accordingly, the application is denied.